DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the supplemental amendment filed on 10/8/2021, wherein:
Claims 1, 9, and 21 have been amended;
Claims 2-8, 10-14, and 22-25 remain as original or previously presented;
Claims 15-20 have been cancelled; 
Claims 1-14, and 21-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amendment of claims resolves the previous rejections of Claim 1-20 under 35 U.S.C. 112(b) and the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1-14, and 21-25 are allowable.

The following is an Examiner’s statement of reasons for the indication of allowable subject matter of independent clams 1, 9, and 21 over the prior art.
The closest prior art of record is US 8,407,121 to Paintin (hereinafter Paintin), US 9,754,295 to Hanson et al. (hereinafter referred to as Hanson 4295), US 2016/0014552 to Hanson et al. (Hereinafter referred to as Hanson 4552), and US 9,785,936 to Baird (hereinafter referred to as Baird).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 9, and 21.  For independent claim 1, the prior art of Paintin, Hanson 4295, Hanson 4552, and Baird, specifically do not disclose: receiving from a remote beacon device at a predefined interval,  by the processor, a beacon device advertisement broadcast within the pre-defined geofence, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, by the processor, the beacon device using the UUID, wherein the beacon device is associated with an agent location of a bill payment and money transfer facility; identifying and distinguishing a particular type of agent locations, by the processor using the major identifier; and identifying a specific geographic location to a granular level of the beacon device by the processor using the minor identifier; generating a payment notification, responsive to and based on the 


The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101:
The steps in independent claim 1 of: “entering a predefined geofence, receiving from a remote beacon device at a predefined interval, by the processor, a beacon device advertisement broadcast within the pre-defined geofence, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, by the processor, the beacon device using the UUID, wherein the beacon device is associated with an agent location of a bill payment and money transfer facility; identifying and distinguishing a particular type of agent locations, by the processor using the major identifier; identifying a specific geographic location to a granular level of the beacon device by the processor using the minor identifier; generating a payment notification, responsive to and based on the identification, for display on the mobile computing device, including executing the processor to retrieve payment data from at least one application on the mobile computer device and presenting the payment notification for display on a display screen of the mobile computing device, wherein the payment notification includes payment data and a 
For these reasons, independent claims 1, 9, and 21 are deemed patent eligible under 35 USC 101.  Dependent claims 2-8, 10-14, and 22-25 are allowable over the prior art by virtue of their dependency on an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanson et al. (US 2017/0206572) teaches methods and systems for providing navigation functionality in a retail location using local positioning technology.
Liang (US 20170127233) teaches a system and method for performance driven dynamic geo-fence based targeting.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/P. S./
Examiner, Art Unit 3695
10/13/2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
October 14, 2021